TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2013



                                      NO. 03-12-00008-CV


   Texas Allergy, Asthma and Immunology Society; Stuart L. Abramson, M.D., Ph.D.;
  Wesley Stafford, M.D.; Theodore M. Freeman, M.D.; and William R. McKenna, M.D.,
                                     Appellants

                                                 v.

                  United Biologics, LLC d/b/a United Allergy Labs, Appellee




      APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court appellant’s motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the cause is dismissed. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.